UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 98-1427



JEFFREY A. ROSENBERG,

                                            Plaintiff - Appellant,

          versus


ARLINGTON COUNTY GOVERNMENT; ARLINGTON COUNTY
POLICE; ARLINGTON COUNTY SHERIFF’S DEPARTMENT;
ARLINGTON COURTHOUSE, Judiciary; MIKE MYERS,

                                           Defendants - Appellees.




                            No. 98-1455



JEFFREY A. ROSENBERG,

                                            Plaintiff - Appellant,

          versus


ARLINGTON COUNTY GOVERNMENT; ARLINGTON COUNTY
POLICE; ARLINGTON COUNTY SHERIFF’S DEPARTMENT;
ARLINGTON COURTHOUSE, Judiciary; MIKE MYERS,

                                           Defendants - Appellees.
Appeals from the United States District Court for the Eastern
District of Virginia, at Alexandria. Albert V. Bryan, Jr., Senior
District Judge; Leonie M. Brinkema, District Judge. (CA-97-1747-A)


Submitted:   August 27, 1998         Decided:   September 10, 1998


Before NIEMEYER and HAMILTON, Circuit Judges, and BUTZNER, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Jeffrey A. Rosenberg, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                                2
PER CURIAM:

     Jeffrey Rosenberg appeals the district court’s orders denying

his motions for a temporary restraining order, appointment of coun-

sel, and dismissing his action. We have reviewed the record and the

district court’s opinions and find no reversible error. According-

ly, we affirm on the reasoning of the district court. Rosenberg v.

Arlington County, No. CA-97-1747-A (E.D. Va. Mar. 11 and 19, 1998).

We dispense with oral argument because the facts and legal conten-

tions are adequately presented in the materials before the court

and argument would not aid the decisional process.




                                                          AFFIRMED




                                 3